ANSTEAD, Judge,
dissenting.
The appellant filed three successive motions attacking the plea agreement which originally served as the basis for his conviction. The first motion was summarily denied and no appeal taken. The second motion was granted only to the extent that the sentence was vacated and appellant given an opportunity to provide substantial assistance. Upon the failure of substantial assistance the appellant was resentenced in accord with the applicable statutory mandatory sentencing provisions. Again, no appeal was taken.
Subsequently, a third motion for post-conviction relief was filed alleging the exact same grounds as the earlier two (2) motions. In my view the appellant was accorded two (2) prior opportunities to present his claim to the trial court and two (2) prior opportunities to appeal to this court if he was dissatisfied with the trial court’s resolution of those claims. I do not agree that the vacation of the sentence and the subsequent resentencing somehow revives the appellant’s claim or permits this court to overlook the two earlier rejections of the identical claim.